Citation Nr: 0334239	
Decision Date: 12/09/03    Archive Date: 12/16/03

DOCKET NO.  99-08 758A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
hip injury.  

2.  Entitlement to service connection for residuals of a back 
injury. 

3.  Entitlement to service connection for an acquired mental 
disorder.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from May 13, 1996, to July 29, 
1996.

This appeal arises from a November 1997 and later rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, that determined that 
claims of entitlement to service connection for left femur 
stress fracture, for low back strain, and for depression were 
not well grounded.  The veteran has appealed to the Board of 
Veterans' Appeals (Board) for favorable resolution.  The 
Board has recharacterized the issues on appeal as that of 
service connection for residuals of left hip injury, 
residuals of a back injury, and for an acquired mental 
disorder to more accurately reflect the veteran's claims.  

The veteran testified before an RO hearing officer in June 
2000 and before the undersigned member of the Board in May 
2003.


FINDINGS OF FACT

1.  It is at least as likely as not that degenerative 
arthritis of the lumbar spine and chronic lumbosacral strain 
are related to active service.  

2.  It is at least as likely as not that left hip traumatic 
arthritis is related to active service.  

3.  Dysthymia clearly and unmistakable existed prior to 
active service.

4.  Evidence sufficient to rebut the presumption of 
aggravation of dysthymia during active service has not been 
presented.  
CONCLUSIONS OF LAW

1.  Degenerative arthritis of the lumbar spine and chronic 
lumbosacral strain were incurred in active service.  
38 U.S.C.A. §§ 1110, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).

2.  Traumatic arthritis of the left hip was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

3.  Dysthymia was aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1111, 1153 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2003); VAOPGCPREC 3-2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Residuals of Left Hip and Back Injuries

A.  Factual Background

An April 1996 enlistment examination report for the Marine 
Corps notes no relevant abnormality.  On a report of medical 
history, the veteran checked "no" to any relevant medical 
history such as swollen or painful joints, recurrent back 
pain, lameness, bone, joint, or other deformity, arthritis, 
rheumatism, or bursitis. 

The veteran's service medical records (SMRs) contain numerous 
relevant treatment reports.  A June 14th treatment report 
notes that the veteran was seen at the medical clinic with 
left knee, foot, and groin pain that started after unit 
training.  She could not rotate on the left hip due to groin 
pain and the pain was felt only when rotating.  Her gait 
favored the left leg.  The groin and the distal third of the 
right femur were tender to palpation.  Setups and abduction 
and adduction also caused groin pain.  The assessments were 
left patellar femoral syndrome and rule-out left femur stress 
fracture.  X-rays were ordered.  

A June 14, 1996, X-ray report notes a complaint of left groin 
pain for 4 days.  The pain occurred on abduction, adduction, 
and leg lifts.  An X-ray of the left femur was negative.  A 
June 15, 1996, X-ray notes a complaint of left foot pain.  
The X-ray was unremarkable.  

The veteran was seen again on June 17th for a left femoral 
stress fracture.  The veteran reported lower quad pain, left 
knee pain, hip pain radiating to the kidneys, and numbness in 
the lower leg from the medial tibia to medial malleolus.  
There was significant (7/10) pain while standing.  Pain was 
elicited in the center of the knee and the gastrocnemius 
muscle was tender to palpation.  The assessment was left hip 
strain, left knee strain, and possible deferred pain of 
stress fracture of the left hip.  

A June 17th recruit evaluation report notes that the veteran 
had been counseled that she was being dropped to the MRP 
(medical rehabilitation platoon) for possible left femoral 
stress fracture.

A June 21, 1996, X-ray report notes that the veteran 
complained of left hip pain and that she had fallen and 
presently had increased pain.  The X-ray was negative for any 
left hip abnormality. 

The veteran was seen on June 28th for a repeat complaint of 
knee and hip pain, although she also reported back pain.  
Weight training had apparently increased her back pain, which 
she also had prior to weight training.  She reported that 
sitting long periods made her back very uncomfortable.  The 
back had reduced range of motion and pain on motion; however, 
the veteran could not pinpoint the pain.  The assessment was 
patellar femoral syndrome of the left knee, improving, and 
muscle strain of the back.  She was to continue taking 
Motrin(r) as directed.  

The veteran was seen again on July 5, 1996, with bilateral 
leg and hip pain complaints.  She reported that while running 
the pain started, although she heard no tear or pop.  The 
report notes that the veteran had been in the MRP for three 
weeks for a possible stress fracture of the left femur.  
There was tenderness in the right hip aspect and pain on 
active straight leg lifting.  There was pain in the right leg 
during a log roll movement, during internal and external 
rotation, and she had a mild limp.  After noting that the X-
rays were negative, the assessment was right abductor 
strain/psoas strain.  A July 5th X-ray report notes a 
complaint of right hip pain for 1 day; however, the X-ray was 
negative for any right hip abnormality.  

The veteran was seen again on July 19th.  The report notes 
that she had been in the MRP for right abductor and psoas 
strain and that her symptoms had not improved since last 
seen.  X-rays had been within normal limits and she had been 
on crutches.  She reportedly felt a hip pop and she had sharp 
lower back pain with tingling in her extremities but no bowel 
or bladder problem.  The examiner elicited back pain on 
single leg lifts, bilaterally.  There was tenderness to 
palpation in the lumbar area, pain on flexion and extension 
of the spine, and pain on abduction and adduction.  Each hip 
was tender to palpation but there was no pain on movement of 
the legs.  The assessment was abductor strain, bilateral, and 
lower back strain.  

Another July 19th report notes that the veteran had been in 
the MRP for bilateral hip pain and low back pain for 5 weeks 
and was being dropped to casual status as she had not noticed 
any improvement in either injury.  Her physical therapy was 
discontinued on that date.  

A July 24, 1996, report notes that the veteran was seen again 
for bilateral abductor strain and lower back strain.  She 
reported that her symptoms had been improving, that she was 
pain free, and that she could walk without any discomfort.  
She was in casual status, awaiting discharge from active 
service.  The assessment was resolved bilateral 
abductor/lower back strain.  She was cleared for full duty; 
however she was to return to the clinic if her symptoms 
worsened.   

A July 24th letter from the veteran's recruit training 
regiment commander recommends that the veteran be separated 
from active service for failure to adapt to the Marine Corps 
environment.  The letter notes that she had been placed in 
the MRP for left femoral stress fracture but that the mental 
health unit had found her unsuitable for further service.  

In May 1997, the veteran submitted an application for service 
connection for possible left femur stress fracture and a back 
condition inter alia.   

Along with her VA application form, the veteran submitted an 
April 1997 note from Lee Ackley, Registered Physician's 
Assistant (R.P.A.) that states that the veteran had back and 
hip pains aggravated by prolonged standing and prolonged 
sitting and that she should be allowed to sit periodically to 
ease the pain.  She also submitted a May 1997 note from 
Adirondack Physical Therapy and Sports Rehabilitation 
reflecting a diagnosis of lower back pain and hip pain.  The 
report mentions that she had been treated in the Marine Corps 
for a possible femur stress fracture but that X-rays 
presently appeared normal.  

The veteran subsequently submitted additional private 
treatment reports that reflect post-service treatment at 
various times beginning in April 1997.  An April 1997 report 
notes low back and bilateral hip pain and reflects that she 
reportedly had been told during her active service that she 
had bilateral hip stress fractures for which bed rest, 
crutches, and naproxen had been prescribed.   

A May 1997 physical therapist's note reflects that the 
veteran still had hip pain stemming from her possible left 
femur stress fracture.  She also had low back pain and 
decreased range of motion and strength of the lumbar spine 
and the hips.  Subsequent physical therapy reports note more 
treatment for low back and hip pain.

The veteran underwent a series of VA compensation and pension 
examinations and X-rays in July 1997.  The X-rays showed no 
evidence of fracture or dislocation of either hip or any 
evidence of pelvis fracture.  The lumbosacral spine series 
was also negative.  

A July 23, 1997, VA spine examination report reflects that 
the veteran reported that while on crutches for her hip pain 
she slipped and injured her back.  She complained of lower 
back pain radiating to her leg.  The examiner found 
tenderness and limitation of motion of the lower back area.  
The report notes that a computed axial tomography (CAT) scan 
of the hips and lumbosacral spine region had been obtained 
(although that report is not of record).  The diagnoses were 
low back strain and degenerative disc disease of the 
lumbosacral spine area.  

A July 23, 1997, joints examination report reflects that the 
spine examiner also performed this examination.  The report 
reflects tenderness overlying both hips with marked 
limitation of internal rotation, bilaterally.  Hip flexion 
and extension and abduction were normal.  The veteran 
reported that her hip pain began during active service and 
that an X-ray report noted a stress fracture at that time.  
She reported that she also had right hip pain but that no X-
ray had been taken.  She presently walked with a cane and 
took anti-inflammatory medication.  The diagnoses were status 
post stress fracture of the femoral neck by history and 
traumatic arthritis of both hips, left greater than right.  

In November 1997, the veteran submitted a letter in which she 
reported that her hip pain began during basic recruit 
training and that it shot down the leg from the hip.  She 
reported that she presently received physical therapy twice 
per week and saw her doctor about once per month.

In an October 1997 rating decision, the RO found the service 
connection claims to be not well grounded on the basis that 
all X-rays during service were normal and that no Axis I 
diagnosis was obtained.  

A November 1997 private computerized tomography (CT) scan 
(without contrast) revealed no disc herniation or disc 
bulging of the lumbosacral spine and a normal bony pelvis.  

In February 1998, the veteran's representative clarified that 
the veteran desired service connection for chronic pelvic 
pain radiating to the legs.  

In August 1998, Lee Ackley, R.P.A., reported that the veteran 
was first seen in April 1997 for complaint of low back and 
hip pains and that her chronic lumbar strain appeared to be 
related to her previous injury during active service.  

In August 1998, the veteran underwent VA compensation and 
pension examinations.  A general medical examination report 
reflects no relevant abnormality.  A joints examination 
report reflects diagnoses of stress fracture of the femoral 
neck; and traumatic arthritis of both hips, left worse than 
right.  A mental disorders examination report contains Axis I 
diagnoses of dysthymic disorder, primary type, early onset; 
and alcohol abuse.  Chronic hip and back pain are noted on 
Axis III and the examiner reported, "Clearly, she is 
significantly depressed as a result of her injury while in 
the military."  The examiner also stated, "It should be 
noted that [the veteran] does not appear to suffer from any 
other mental disorder or serious emotional distress beyond 
obvious symptoms of depression due to injury and inability to 
work."  

In June 2000, the veteran testified that she first noticed 
left hip pain about three weeks after beginning basic 
training.  She testified that pivoting on her left foot 
caused the left hip pain and that later during active 
service, while on crutches, she slipped and fell, which 
caused her back pain. 

In June 2000, the veteran submitted additional private 
medical records reflecting continued treatment for depression 
at various times.  A May 1999 report notes that she discussed 
her in-service diagnosis of borderline traits and that her 
examiner then suggested that borderline personality disorder 
was indicated.  The examiner discussed the symptoms typical 
of borderline personality disorder and the veteran agreed 
that she had those symptoms.  

In June 2000, the RO received Social Security Administration 
(SSA) records, which note that at various times the veteran 
had related her current hip and back pain to active service.  
The SSA records include January and March 1994 psychosocial 
assessments.  The January 1994 report delves into the 
veteran's childhood history and discusses the impact of 
various stressful events.  The primary Axis I diagnosis was 
dysthymia, primary type, early onset.  A secondary Axis I 
diagnosis of posttraumatic stress disorder (PTSD) was given.  

A March 1994 psychiatric consultation report reflects that 
the veteran suffered from dysthymia with occasional bouts of 
major depressive episode, and she had PTSD symptoms, although 
it was unclear whether a diagnosis of PTSD was in order.  An 
October 1994 psychological evaluation contains Axis I 
diagnoses of dysthymia and dissociative amnesia.  

The SSA records include a March 1998 mental status 
examination for New York State Division of Disability 
Determination.  This report contains a primary diagnosis on 
Axis I of PTSD.  The secondary Axis I diagnosis is mood 
disorder due to hip injuries.  An August 1998 physical 
examination for New York State Division of Disability 
Determination contains an impression of back and hip pain of 
undetermined etiology, most likely musculoligamentous in 
nature.  The examiner also stated, "...she has a large 
psychosomatic component of her illness."  An October 1998 
SSA assessment notes a history of hip fracture causing a 
secondary mood disorder.  

The SSA records include a May 1999 MRI report, which shows 
slight annular disc bulging at L2 through L5 that was felt to 
be of questionable significance.  A June 1999 report from 
Champlain Valley Physicians Hospital Medical Center reflects 
that the symptoms overall were consistent with probable lower 
lumbar central disc bulge of a chronic nature and that lower 
lumbar pain might cause some of the hip pain.  

In a July 1999 letter, Richard Frost, M.D., related the 
veteran's chronic back pain to chronic lumbosacral strain and 
notes that a recent MRI showed very slight disc bulges.  

In January 2002, the RO received additional SSA reports.  Of 
significance is a May 1997 report from G.A. Disney, M.D., 
which notes that X-rays of the hips and pelvis revealed 
normal hips, with some mild sclerosis of the superior portion 
of the acetabulum.  A November 1997 report notes low back 
pain and an assessment of chronic pain of uncertain etiology.  

The veteran underwent a VA orthopedic compensation and 
pension examination in February 2002.  The examiner reviewed 
the claims files and noted that the veteran's reference to 
her in-service stress fracture was not verified by the SMRs.  
The impressions were report of femoral stress fracture 
without radiological evidence; left hip pain with radiation 
to the thigh; and, low back pain without radiological or 
clinical explanation of the pain, but possibly related to 
depression.  The examiner commented that an X-ray report 
associated with the veteran's SSA disability determination 
was significantly different than the other X-ray reports and, 
without seeing the original films, its differences could not 
be rectified. 

In a July 2002 addendum, the February 2002 VA orthopedic 
examiner noted that a July 2002 MRI of the lumbar spine 
showed normal vertebral joints and discs.  The examiner 
concluded that it appeared that the veteran had a myofacial 
syndrome in the pelvic girdle, but no bone or joint 
pathology.  The examiner felt that the aches and pains that 
the veteran reported as a recruit would be expected during 
recruit training; however the persistence of the pains in 
this case was atypical.

In May 2003, the veteran testified before the undersigned 
member of the Board that she was awarded SSA disability 
benefits for being totally disabled.  She testified that hip 
pain began several weeks into basic training, although she 
began physical fitness training on her own several weeks 
prior to beginning active duty.  She reported that during her 
own physical training prior to commencing active duty, she 
felt no pain of any kind.  She testified that while at basic 
training they put her on crutches and then she fell while on 
crutches.  

At the hearing, the veteran submitted two lay witness 
statements to the effect that the veteran was visibly 
uncomfortable during college classes and that she did not 
appear to have her current pains prior to active service.  

B.  Legal Analysis

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  "Direct" service 
connection may be granted for any disease not diagnosed 
initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Each 
disabling condition shown by SMRs, or for which the veteran 
seeks service connection, must be considered on the basis of 
the places, types, and circumstances of his service as shown 
be service records, the official history of each organization 
in which he served, his medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. § 3.303(a).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  Although there is a 
medical diagnosis of arthritis given within a year of 
discharge in this case, and arthritis is a chronic disease 
listed at § 3.309, special consideration is not accorded 
because the veteran did not serve the requisite 90 days of 
active, continuous service.  38 C.F.R. § 3.307(a)(1).  

Where a condition is not shown to be chronic, then continuity 
of symptomatology is required to support the claim.  
38 C.F.R. § 3.303(b).  Although it is not clear that this 
added requirement should apply here (because a chronic 
disease is shown), the veteran has submitted evidence of 
continuity of symptomatology.  The veteran's complaints of 
left hip and low back pain appear to have begun after only a 
few weeks of basic training.  She reported no specific hip 
injury, but rather she pointed to the rigors of training and 
to pivoting on the left hip as the likely source of her hip 
pains.  She has specifically reported that she injured her 
back in a fall during basic training.  Significantly, even 
though her SMRs reflect that her hip and back pain had 
resolved a few days prior to separation, she has reported 
that the pains have continued since then and these complaints 
are well-documented from April 1997 forward to the present.  
Thus, her claim is adequately supported by evidence of 
continuity of symptomatology.  

This case is difficult because post service diagnoses and 
explanations for hip and back pains vary from low back strain 
and degenerative disc disease of the lumbosacral spine with 
traumatic arthritis of both hips, given in July 1997, to 
myofacial syndrome in the pelvic girdle, given in February 
2002.  No medical professional has expressly addressed 
whether these disorders are residuals of active service 
trauma or the rigors of training, however, with one 
exception, no VA examiner has suggested that they are not 
related to active service.  The exception mentioned above is 
found in the July 2002 addendum, wherein a VA physician found 
no degenerative joint disease or degenerative disc disease 
and also dissociated the current pain from the pain reported 
during active service.  

The July 2002 VA opinion is supported by the medical evidence 
of record, that is, some of the X-rays do not show any joint 
pathology; however, the July 1997 VA diagnoses of traumatic 
arthritis of both hips and of degenerative disc disease of 
the lumbar spine are claimed to be supported by a CAT scan 
and thus their probative value should not be diminished for 
lack of X-ray evidence.  Moreover, an SSA report notes that 
hip X-rays showed some acetabular sclerosis.  The July 2002 
VA examiner did express an interest in reviewing the SSA X-
ray film but did not explain why the VA CAT scan should not 
be probative.  

The Board also notes that a November 1997 private CT scan 
showed no disc abnormality; whereas a May 1999 private MRI 
showed at least minimal annular disc bulging of L2-5.  All of 
this medical evidence is credible but conflicting, which 
places it in relative equipoise as to whether it favors 
service connection.

The Board also notes that while the July 2002 VA addendum 
opinion dissociates the veteran's current complaints of hip 
and back pains from active service pains, the examiner 
provided no alternative theory for the etiology of the 
current pains.  Thus, the Board cannot attach any more weight 
to the July 2002 opinion than to the opinions of earlier VA 
examiners.  

Although the veteran has attempted to link her current 
disabilities to inservice trauma and the rigors of training, 
she, as a layman without proper medical training and 
expertise, is not competent to provide probative evidence on 
a medical matter such as the diagnosis or etiology of a 
claimed medical condition.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Thus, her opinions on the matter 
have no weight.  

After considering all the evidence, including the testimony 
in this case, the Board finds that the evidence favoring 
service connection for residuals of a left hip injury and for 
residuals of a back injury is in relative equipoise.  Because 
the evidence is in relative equipoise, the benefit of the 
doubt doctrine is for application and the service connection 
claims must be granted.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The claims 
of entitlement to service connection for residuals of a left 
hip injury and for residuals of a back injury are therefore 
granted.  

II.  Acquired Mental Disorder.

A.  Factual Background

An April 1996 enlistment examination report for the Marine 
Corps notes no relevant abnormality.  On a report of medical 
history, the veteran checked "no" to any relevant medical 
history such as depression or excessive worry or nervous 
trouble of any sort.   

The veterans SMRs contain relevant treatment reports.  A July 
9th evaluation report notes that the veteran had been 
referred to the mental health unit for depression.  She 
stated that she had a history of emotional problems for which 
she had been treated.  She stated that she had been abused as 
a child and had counseling at age 15.  She stated that she 
did not desire to continue recruit training.  

An SMR dated July 10, 1996, reflects that the mental health 
unit had evaluated the veteran.  A diagnosis of "Borderline 
Traits" had been given and a transfer to the casual company 
was recommended.  The report notes that the veteran, "Has a 
hx of self-harm cutting on herself + poor interpersonal 
relationships.  If returned she will just act out in ways to 
obtain a D/C." 

A July 24th letter from the veteran's recruit training 
regiment commander recommends that the veteran be separated 
from active service for failure to adapt to the Marine Corps 
environment.  The letter notes that the mental health unit 
had determined that she was unsuitable for further service 
and that she had been placed in the MRP for left femoral 
stress fracture.  

In May 1997, the veteran submitted an application for service 
connection for depression. 

The veteran subsequently submitted additional private 
treatment reports that reflect post-service treatment at 
various times beginning in April 1997.  

A July 31, 1997, VA mental disorders examination report 
reflects an Axis I diagnosis of "Psychological symptoms 
effecting chronic hip pain"; however, on Axis III, the 
examiner reported a diagnosis of "Hip pain status post 
stress fracture."  The examiner noted that the reported 
mental symptoms did not meet the criteria for depressive 
disorder.

In November 1997, the veteran submitted a letter in which she 
reported the history of her hip pain and she recalled that 
she had received mental health therapy as a child.  

In November 1997, the veteran submitted recent treatment 
reports, including a September 1997 assessment of depression 
with suicidal thoughts.  

In an October 1997 rating decision, the RO found the service 
connection claim to be not well grounded on the basis that no 
Axis I diagnosis had been given.

An August 1998 VA compensation and pension mental disorders 
examination report contains Axis I diagnoses of dysthymic 
disorder, primary type, early onset; and, alcohol abuse.  
Chronic hip and back pain are noted on Axis III and the 
examiner reported, "Clearly, she is significantly depressed 
as a result of her injury while in the military."  The 
examiner also stated, "It should be noted that [the veteran] 
does not appear to suffer from any other mental disorder or 
serious emotional distress beyond obvious symptoms of 
depression due to injury and inability to work."  

In June 2000, the veteran submitted additional private 
medical records reflecting continued treatment for depression 
at various times.  A May 1999 report notes that she discussed 
her in-service diagnosis of borderline traits and that her 
examiner then suggested that borderline personality disorder 
was indicated.  The examiner discussed the symptoms typical 
of borderline personality disorder and the veteran agreed 
that she had those symptoms.  

In June 2000, the RO received Social Security Administration 
(SSA) records, which include January and March 1994 
psychosocial assessments.  The January 1994 report delves 
into the veteran's childhood history and discusses the impact 
of various stressful events.  The primary Axis I diagnosis 
was dysthymia, primary type, early onset.  A secondary Axis I 
diagnosis of posttraumatic stress disorder (PTSD) was given.  

A March 1994 psychiatric consultation report reflects that 
the veteran suffered from dysthymia with occasional bouts of 
major depressive episode, and that she had PTSD symptoms, 
although the examiner was unsure whether a diagnosis of PTSD 
was in order.  An October 1994 psychological evaluation 
contains Axis I diagnoses of dysthymia and dissociative 
amnesia.  

The SSA records include a March 1998 mental status 
examination for New York State Division of Disability 
Determination.  This report contains a primary Axis I 
diagnosis of PTSD.  The secondary Axis I diagnosis is mood 
disorder due to hip injuries.  An August 1998 physical 
examination for New York State Division of Disability 
Determination contains an impression of back and hip pain of 
undetermined etiology, most likely musculoligamentous in 
nature.  The examiner also stated, "She has a large 
psychosomatic component of her illness."  An October 1998 
SSA assessment notes a history of hip fracture causing a 
secondary mood disorder.   

In June 2000, the veteran reported that dysthymia had 
preexisted active service but that it had been aggravated by 
active service.  She noted that she was less able to function 
following military service and that no medication was 
necessary prior to military service.  

The veteran underwent a VA mental disorders compensation and 
pension examination in February 2002.  The examiner reviewed 
the claims files.  The veteran reported that she did not 
currently take any psychotropic medication.  The examiner 
noted that the veteran reported to the examination in her 
pajamas but had her day clothes with her, explaining that she 
had stayed in a hotel the night before and did not bother to 
change for her interview.  She reported lapses of memory 
lasting several months.  She had had three driving while 
intoxicated arrests between 1997 and 2001 and still went to 
Alcoholics Anonymous meetings.  The examiner felt that the 
veteran had mood disorder and personality disorder that were 
not caused by active service, "although, perhaps, the 
stressors of basic training exacerbated both of these 
conditions."  The examiner also noted that holding down a 
job or attending college would have a similar effect and 
concluded by stating, "Consequently, it appears that mood 
disorder and personality disorder should not be service-
connected.  The Axis I diagnoses were mood disorder not 
otherwise specified (NOS); and, alcohol dependence (in 
recovery 5 months).  

In May 2003, the veteran testified before the undersigned 
member of the Board that she was awarded SSA disability 
benefits for being totally disabled.  She also testified that 
she saw a counselor during childhood but she did not recall 
the diagnosis and she also saw a counselor years later, prior 
to basic training.  It was then that dysthymia was 
recognized.  

B.  Legal Analysis

The veteran will be considered to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that the injury 
or disease existed prior thereto.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2003).

In general, a preexisting injury or disease will be 
considered to have been aggravated by military service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2003).  

For any wartime service, and for peacetime service after 
December 31, 1946, clear and unmistakable evidence (obvious 
or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306(b) 
(2003).  Aggravation [of a preexisting injury or disease] may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306(b) (2003); but see VAOPGCPREC 3-2003.  

Clear and unmistakable evidence is required to rebut not only 
the presumption of soundness, but also the presumption of 
aggravation.  This applies only where a defect is not "noted" 
on examination at entrance.  Thus a disease or injury noted 
in service may be denied service connection only where VA 
proves by clear and unmistakable evidence that the condition 
existed prior to service and was not aggravated therein.  The 
presumption arises instantly, and does not require that the 
evidence first show an increase in disability.  Cotant v. 
Principi, 17 Vet. App. 116, 132 (2003); VAOPGCPREC 3-2003.  

This case presents an array of mental symptoms and diagnoses, 
including dysthymia, PTSD, dissociative amnesia, alcohol 
abuse, alcohol dependence, and mood disorder NOS.  The 
veteran has pursued service connection for depression, which 
is a chief symptom of dysthymia.  Both the preservice and 
post service evidence reflects that the prevailing primary 
Axis I diagnosis has been dysthymia.  Therefore, the Board 
will address service connection for dysthymia. . 

The next question is whether there is clear and unmistakable 
evidence that dysthymia preexisted active service.  The Board 
finds the primary Axis I diagnosis of dysthymia given in 
January, March, and October 1994 to be clear and unmistakable 
evidence that dysthymia preexisted active service. 

The veteran has argued that although her mental disorder 
preexisted active service, it was nevertheless aggravated by 
active service.  The Board notes that to obtain the benefit 
of the presumption of aggravation, the veteran need not first 
show an increase in disability during active service 
(VAOPGCPREC 3-2003), nor is there a prerequisite minimum 
number of days of active service, such as is required for 
presumptive service connection for certain chronic diseases.  
In other words, the presumption of aggravation arises 
instantly.  In this case, however, the veteran was examined 
and found psychiatrically fit for active service at the time 
of entry; however, several weeks later, a mental health unit 
found her unfit for further service.  There is no medical 
evidence of record addressing whether her mental condition at 
the time of discharge was due to the natural progress of a 
disease.  The evidence therefore fails to demonstrate clearly 
and unmistakably, that is, undebatably, that any increase in 
severity, if shown, is due to the natural progress of the 
disease.  

According to 38 U.S.C.A. § 7104(c), the Board shall be bound 
in its decisions by "the precedent opinions of the chief 
legal officer of the Department."  Accordingly, in a recent 
precedent opinion, VA's chief legal officer (General Council 
or GC) recently held that the veteran is not required to 
demonstrate an increase in the severity of the disease in 
order to obtain the benefit of the presumption of 
aggravation.  The GC opinion states:

To rebut the presumption of sound condition under 
38 U.S.C. § 1111, the Department of Veterans 
Affairs (VA) must show by clear and unmistakable 
evidence both that the disease or injury existed 
prior to service and that the disease or injury was 
not aggravated by service.  The claimant is not 
required to show that the disease or injury 
increased in severity during service before VA's 
duty under the second prong of this rebuttal 
standard attaches.  The provisions of 38 C.F.R. 
§ 3.304(b) are inconsistent with 38 U.S.C. § 1111 
insofar as section 3.304(b) states that the 
presumption of sound condition may be rebutted 
solely by clear and unmistakable evidence that a 
disease or injury existed prior to service.            
Section 3.304(b) is therefore invalid and should 
not be followed.

VAOPGCPREC 3-2003.

As the Court stressed in Cotant, in order for service 
connection to follow, the three so-called Caluza elements 
must be satisfied.  Rose v. Principi, 11 Vet. App. 169, 172 
(1998) (applying three elements for service-connection claim 
from Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding 
that claim required "competent evidence of current disability 
(a medical diagnosis); of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and, 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence)"), aff'd per curiam, 
78 F.3d 604 (Fed. Cir. 1996) (table)).  

Applying the above to this case, there is a current medical 
diagnosis of mood disorder NOS.  Aggravation of a preexisting 
disease, the second element, has already been established.  
Finally, there is medical evidence of a nexus between the in-
service disease and the current disability.  The nexus is 
provided in such reports as the August 1998 VA compensation 
and pension examination report wherein the examiner stated, 
"It should be noted that [the veteran] does not appear to 
suffer from any other mental disorder or serious emotional 
distress beyond obvious symptoms of depression due to injury 
and inability to work."  A 1998 SSA assessment also contains 
some evidence of nexus.  It notes a history of hip fracture 
causing a secondary mood disorder (dysthymia is a mood 
disorder characterized chiefly by depressed feeling, where 
such symptoms have lasted over 2 years, Dorland's Illustrated 
Medical Dictionary 519 (28th ed. 1994)).  

Therefore, the requirements for service connection for an 
acquired mental disorder are met and service connection must 
be granted on an aggravation basis.   

III.  VCAA

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326) 
(2003).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The VCAA and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary (i.e., to VA) that is necessary to substantiate 
the claim.  VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In an October 2002 supplemental statement of the 
case (SSOC), the RO notified the veteran of the provisions of 
the VCAA and essentially readjudicated the service connection 
claims on the merits.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(hereinafter referred to as the Court) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  The veteran has not been notified of 
the impact that this decision might have on her claim; 
however, because the decision below grants every benefit 
sought, VA's duty to notify the veteran of the recent Court 
decision and to notify her concerning what evidence she is to 
submit is deemed to have been fulfilled.  A remand for to 
fulfill any unfulfilled notice requirement would thus serve 
only to further delay the veteran's receipt of benefits.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).



ORDER

1.  Entitlement to service connection for residuals of a left 
hip injury is granted. 

2.  Entitlement to service connection for residuals of a back 
injury is granted.

3.  Entitlement to service connection for an acquired mental 
disorder is granted.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



